Citation Nr: 1447983	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from October 26, 2010, and in excess of 70 percent from March 12, 2012.

2.  Entitlement to a compensable disability rating (evaluation) for bilateral hearing loss.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a left eye disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1966 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2011, March 2012, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The April 2011 rating decision, in pertinent part, granted service connection for PTSD, assigning a 30 percent initial disability rating, and bilateral hearing loss, assigning a noncompensable rating, effective October 26, 2010 (the date of the claims for service connection); and denied service connection for right and left eye disorders.  In October 2011, the Veteran disagreed with the initial 30 percent disability rating assigned for the PTSD, the noncompensable rating assigned for bilateral hearing loss, and the denial of service connection for right and left eye disorders.  A statement of the case was issued in March 2012.  A March 2012 rating decision assigned a 70 percent disability rating from March 12, 2012 (while the actual rating decision lists an effective date of March 14, 2012, the March 2013 statement of the case notes that this date was in error, and the effective date should have been March 12, 2012 - the date of the VA examination), creating "staged" initial ratings. 

The Veteran submitted a timely substantive appeal (VA Form 9) in May 2012 disagreeing with the 70 percent disability rating assigned and contending that the 70 percent stage of the initial disability evaluation should have been for an earlier period of the initial rating period prior to March 12, 2012.  The Veteran used the term "effective date" to refer to the earlier initial rating period for which a 30 percent rating had been assigned.  In March 2013, the RO issued a statement of the case continuing the denial of a rating in excess of 70 percent for the initial rating period prior to March 12, 2012 (although the RO styled the issue as "entitlement to an earlier effective date" rather than initial rating for the earlier period).  In April 2013, the RO issued a supplemental statement of the case continuing the denial of a rating in excess of 70 percent for the initial rating period from March 12, 2012.  

The Board finds that, although the Veteran used the term "effective date" to express his disagreement with the date of assignment of the 70 percent stage of the initial rating, his characterization of the issue as one for an earlier effective date did not constitute an actual effective date appeal.  He did not express disagreement with the only effective date assigned, the effective date for the grant of service connection, October 26, 2010; instead, he disagreed that a higher disability rating was not assigned for both stages of the initial rating period (in excess of 30 percent from October 26, 2010, and in excess of 70 percent from March 12, 2012).  

Furthermore, because all the "questions" that would pertain to an earlier effective date issue (when entitlement to the 70 percent, or higher, rating arose) are being decided by the perfected initial rating appeal - namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 70 percent, or higher, rating arose - there remains no "question" of effective date for rating that is not fully adjudicated in an initial rating appeal of the 30 percent rating stage.  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 70 percent rating; the Veteran's disagreement with the 30 percent rating assigned for the early stage within one year of the initial rating assignment constituted a notice of disagreement and appeal of that stage of the initial rating.  See 38 U.S.C.A. § 7104 (West 2002) (stating the Board is to decide questions of law or fact). 

Likewise, following the Veteran's statement, the RO's labeling of the subsequent adjudications to include the phrase "earlier effective date" has not raised or adjudicated an actual effective date issue.  The issue remaining on appeal, as originally perfected in May 2012, is entitlement to a higher initial disability rating for PTSD in excess of 30 percent for the early stage of the initial rating period from October 26, 2010 (effective date of the grant of service connection for PTSD) to March 12, 2012 (when the 70 percent stage of rating begins) and a rating in excess of 70 percent from March 12, 2012.

For these reasons, the Board will conduct its analysis of the initial rating appeal, specifically, entitlement to a higher initial disability rating for PTSD, in excess of 30 percent for the period from October 26, 2010, and in excess of 70 percent from March 12, 2012.  While the RO later styled the appeal as one for earlier effective date, the Veteran is not prejudiced by this because the issue to which the Veteran first disagreed in October 2011 was given notice and perfected an appeal was the initial rating appeal rather than an actual effective date issue; therefore, there was in fact no effective date "question" before the Board that was not addressed by the RO as part of the initial rating analysis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

In addition, there can be no prejudice to the Veteran regarding the later styling of the issue as one for earlier effective date for rating because the substance of the statement of the case and supplemental statement of the case adjudications were essentially a rating analysis for the early initial rating period.  As such, the Board has restyled the issues on appeal to reflect that it is an appeal for higher initial ratings for the service-connected PTSD that is currently before the Board, and not an appeal for an earlier effective date.

The April 2013 rating decision denied entitlement to a TDIU.  

In a May 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO in Muskogee, Oklahoma, which was scheduled for June 2014.  The Veteran did not report for a scheduled Board hearing in June 2014.  In correspondence received in June 2014, after the Veteran did not appear at the scheduled Board hearing, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2014).  

In August 2014, VA received a statement from the Veteran's spouse.  In September 2014, VA received a private medical opinion from Dr. A.E.  While the most recent supplemental statement of the case does not include review of this evidence, the Veteran, through the representative, submitted waivers of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of service connection for right and left eye disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial rating period from October 26, 2010 to March 12, 2012, the Veteran's PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: anxiety, panic attacks weekly or less often, chronic sleep impairment, difficulty establishing and maintaining effective work/school and social relationships.

2.  For the initial rating period from October 26, 2010 to March 12, 2012, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity.

3.  For the initial rating period from March 12, 2012, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, irritability, difficulty concentrating, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, and grossly inappropriate behavior.

4.  For the initial rating period from March 12, 2012, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

5.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 42.5 dB and 96 percent speech recognition in the right ear, and, at worst, average puretone threshold of 35 dB and 90 percent speech recognition in the left ear.  


CONCLUSIONS OF LAW

1.  For the rating period prior to March 12, 2012, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  For the rating period from March 12, 2012, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

3.  For the entire initial rating period, the criteria for a compensable disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.	 §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in November 2010, prior to the initial adjudication of the claims in April 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, as the issues of a higher initial rating for PTSD and bilateral hearing loss come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2010, January 2011, March 2012, and September 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

With respect to the issue of a higher initial rating for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the January 2011 VA examiner noted that the Veteran's usual occupational and daily activities are not affected by the bilateral hearing loss.  The March 2012 VA examiner noted the Veteran reported difficulty understanding speech in noisy situations.  The VA examiner noted that the Veteran's ability to understand speech at conversational levels is good and his ability to work is not affected.

The September 2012 VA examination report notes that the Veteran reported overall functional impairments associated with the bilateral hearing loss of difficulty understanding clients, especially in the presence of background noise, and difficulty following along in conversations.  The September 2012 VA examiner also noted that the Veteran would be limited to employment situations with written instructions and little conversational work.  The VA examiner noted that the bilateral hearing loss causes conflict in his daily life because he has to ask others to repeat themselves and misunderstands conversations, which causes him to feel left out of his family and has caused employers to consider him "dumb" in the past.  As the VA examiners considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal and no further examination is necessary.

As noted above, the Veteran did not report for a scheduled Board hearing in June 2014, has not provided good cause for not attending, and subsequently withdrew the hearing request.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  The Board has considered, and maintained, the currently assigned "staged" ratings of a 30 percent rating for the period prior to March 12, 2012 and a 70 percent rating from March 12, 2012 for the PTSD.

Initial Rating for PTSD

The Veteran is in receipt of a 30 percent disability rating for the period from October 26, 2010 to March 12, 2012, and a 70 percent disability rating from March 12, 2012 for the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms or impairment than that contemplated by the 30 and 70 percent "staged" disability ratings assigned.  See generally October 2011, May 2012, and April 2013 written statements.  In a May 2012 written statement (associated with the May 2012 substantive appeal), through the representative, the Veteran contended that he is limited to marginal employment due to his PTSD symptoms.  See also April 2013 written statement.  In a July 2012 written statement, the Veteran asserted that, over the last several years, he lost most of his business clients due to anger and short term memory problems.  In an August 2014 written statement, the Veteran's spouse reported that the Veteran's temper is sometimes out of control and he suffers from times of depression.

From October 26, 2010 to March 12, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 26, 2010 to March 12, 2012, the Veteran's PTSD has manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and more nearly approximates the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 9411.
	
At a December 2010 VA examination, the Veteran reported that the PTSD symptoms affect his daily functioning resulting in avoidance of social interactions, having only one friend, and anger problems at home.  The Veteran reported trouble sleeping, difficulty concentrating, and a flat or angry affect.  The VA examination report notes that the Veteran does not have a history of violent behavior or suicide attempts.  The Veteran reported that his current relationships with his mother, siblings, spouse, and children are good.  

The December 2010 VA examiner noted PTSD symptoms of anxiety, panic attacks weekly or less often, chronic sleep impairment, difficulty establishing and maintaining effective work/school and social relationships and family role functioning, though this has improved.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The VA examiner assigned a GAF score of 65.

VA treatment records, dated throughout the appeal period, note that the Veteran consistently denied suicidal or homicidal ideation, hallucinations, and delusions.  The treatment records note that the Veteran was consistently oriented in all four spheres, his memory (immediate, short term, and long term) was intact, and he had logical thought processes.

A December 2011 VA treatment record notes that the Veteran reported anger issues and nightmares.  The Veteran reported a good relationship with his spouse and children and that he has friends.  The VA treatment record notes that a GAF score of 75 was assigned.  A January 2012 VA treatment record notes that the Veteran reported having friends and "plenty to keep [himself] busy."  The treatment record notes that the Veteran's affect was within normal limits and his concentration, memory, insight, and judgment were good.  The treatment record notes that a GAF score of 75 was assigned.    

Based on the above, the Board finds that, for the initial rating period from October 26, 2010 to March 12, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: anxiety, panic attacks weekly or less often, chronic sleep impairment, difficulty establishing and maintaining effective work/school and social relationships, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  For the rating period from October 26, 2010 to March 12, 2012, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating under Diagnostic Code 9411).

While the December 2010 VA examiner noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships, the evidence of record reflects that the Veteran lived with his spouse and children and reported a "good" relationship with them.  The December 2011 and January 2012 VA treatment records note that the Veteran reported having multiple friends.  Review of the VA treatment records and VA examination report note that the Veteran did not have memory impairment, panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking.  

The Board has weighed and considered the GAF scores during the initial rating period prior to March 12, 2012.  VA treatment records dated from December 2011 to January 2012 have consistently noted GAF scores of 75.  The December 2010 VA examiner noted a GAF score of 65.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors resulting in no more than slight impairment in social, occupational, or school functioning.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  The Board finds that these GAF scores, when read together with the other evidence of record, reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the service-connected PTSD, more nearly approximating the criteria for a 30 percent disability rating under Diagnostic Code 9411 for the rating period from October 26, 2010 to March 12, 2012.    

The December 2010 VA examiner provided a specific assessment of the level of occupational and social impairment due to the Veteran's PTSD (occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) and identified underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examiner's assessment on this question, and in light of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the service-connected PTSD for the rating period from October 26, 2010 to March 12, 2012, the Board finds that the December 2010 VA examiner's overall assessment is of great probative value.

Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 30 percent for the service-connected PTSD is not warranted for the initial rating period from October 26, 2010 to March 12, 2012.  See 38 C.F.R. §§ 4.3, 4.7.

From March 12, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from March 12, 2012, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas, and more nearly approximates the criteria for the 70 percent disability rating assigned under Diagnostic Code 9411.

A March 2012 VA examination report notes diagnoses of PTSD and a mood disorder secondary to PTSD.  The Veteran reported that he lives with his spouse and has friends, but that he has withdrawn in the last year and his friends generally have to come to his house, though he does get out occasionally.  The Veteran reported he has lost almost all of his business in the last year due to being irritable and short with his customers.  The Veteran reported increased irritability and depression.  

The March 2012 VA examiner noted PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, irritability, difficulty concentrating, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The VA examiner noted that the Veteran's symptoms have worsened since the December 2010 VA examination with the diagnosis of mood disorder secondary to PTSD being added and noted significant social and occupational impairment.  The VA examiner assigned a GAF score of 56.

VA treatment records, dated throughout the appeal period, note that the Veteran consistently denied suicidal or homicidal ideation, hallucinations, and delusions.  The treatment records note that the Veteran was consistently oriented in all four spheres, his memory (immediate, short term, and long term) was intact, and he had logical thought processes.  March 2012 VA treatment records note that the Veteran reported depression and anxiety contributing to his anger outbursts.  July and November 2012 VA treatment records note that the Veteran was assigned GAF scores of 65.  VA treatment records note that the Veteran began attending anger management classes.  

A September 2012 VA examination report notes diagnoses of PTSD and depression, not otherwise specified (NOS), as secondary to PTSD. The Veteran reported problems with anger that caused him to lose customers.  The Veteran reported that he continues to have PTSD symptoms including poor sleep with nightmares and irritability.  The VA examination report notes that the Veteran is not suicidal or a threat to others and is not physically aggressive.  The VA examination report notes that the Veteran was neatly dressed, oriented in all areas, and made good eye contact.  

The September 2012 VA examiner noted PTSD symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, impaired impulse control such as unprovoked irritability with periods of violence, and grossly inappropriate behavior.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 55 to 60.  

Based on the above, the Board finds that, for the initial rating period from March 12, 2012, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, irritability, difficulty concentrating, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, and grossly inappropriate behavior, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  From March 12, 2012, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not more nearly approximated total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9411).

For the rating period from March 12, 2012, the evidence of record reflects that the Veteran lived with his spouse and children, though he had withdrawn from the majority of his friends.  Review of the VA treatment records and VA examination report note that the Veteran was oriented to person, time, and place and had no delusions, hallucinations, suicidal thoughts, homicidal thoughts, or episodes of violence.  At the March and September 2012 VA examinations, while reporting that he had lost most of his clients due to irritability and outbursts of anger, the Veteran acknowledged that he was currently working and had three clients.    

A 100 percent rating under Diagnostic Code 9411 requires total occupational and social impairment.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 70 percent for the service-connected PTSD is not warranted for the rating period from March 12, 2012.  See 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Bilateral Hearing Loss

The Veteran is in receipt of a noncompensable disability rating for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends generally that the service-connected bilateral hearing loss has manifested in more severe symptoms than contemplated by the noncompensable disability rating currently assigned.  See May 2012 written statement.  He reported to the VA examiner in March 2012 that the hearing loss caused conflict in daily life because he has to ask others to repeat themselves and misunderstands conversations, which causes him to feel left out of his family and in the past has caused employers to consider him "dumb."  


Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
  
Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

After review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period on appeal, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level I hearing loss in the right ear and Level II hearing loss in the left ear, which is commensurate with the noncompensable (0 percent) disability rating assigned under Diagnostic Code 6100.

On an undated private hearing evaluation report, received by VA in November 2010, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
45
LEFT
25
25
30
30
55

The average puretone threshold was 31.25 dB in the right ear and 35 dB in the left ear.  Word recognition scores, while not clearly noting that the Maryland CNC test was used, were 100 percent in the right ear and 90 percent in the left ear.  Applying Table VI to the Veteran's hearing loss, as recorded at the November 2010 hearing evaluation, results in numerical designations of Level I in the right ear and Level II in the left ear, which equates to a noncompensable disability rating.  38 C.F.R.	 § 4.85.  

At the January 2011 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
35
45
LEFT
25
35
35
30
45

The average puretone threshold was 40 dB in the right ear and 36.25 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 100 percent in the right ear and 100 percent in the left ear.  The VA examiner assessed that the Veteran's usual occupational and daily activities are not affected by the bilateral hearing loss.  Applying Table VI to the Veteran's hearing loss, as recorded at the January 2011 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

At the March 2012 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
45
LEFT
25
25
30
30
40

The average puretone threshold was 34 dB in the right ear and 31 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 94 percent in the right ear and 98 percent in the left ear.  The VA examination report notes that the Veteran reported difficulty understanding speech in noisy situations.  The VA examiner noted that the Veteran's ability to understand speech at conversational levels is good and his ability to work is not affected.  Applying Table VI to the Veteran's hearing loss, as recorded at the March 2012 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

A June 2012 VA treatment record notes audiometric testing revealed normal to moderate sensorineural hearing loss bilaterally with excellent speech discrimination in both ears; however, specific auditory thresholds were not noted.

At the September 2012 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
55
LEFT
25
25
35
45
55

The average puretone threshold was 42.5 dB in the right ear and 40 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 94 percent in the left ear.  The VA examination report notes the Veteran reported overall functional impairments associated with the bilateral hearing loss of difficulty understanding clients, especially in the presence of background noise, and difficulty following along in conversations.  Applying Table VI to the Veteran's hearing loss, as recorded at the September 2012 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R.	 § 4.85.  

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the entire rating period, a higher (compensable) initial rating for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD or bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by panic attacks, depressed mood, anxiety, chronic sleep impairment, irritability, difficulty concentrating, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, and grossly inappropriate behavior.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard, the January 2011, March 2012, and September 2012 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of progressively decreased hearing and difficulty understanding conversations.  

The January 2011 VA examiner noted that the Veteran's usual occupational and daily activities are not affected by the bilateral hearing loss.  The March 2012 VA examiner noted the Veteran reported difficulty understanding speech in noisy situations.  The VA examiner noted that the Veteran's ability to understand speech at conversational levels is good and his ability to work is not affected.  The September 2012 VA examiner noted that the Veteran would be limited to employment situations with written instructions and little conversational work.  The VA examiner noted that the bilateral hearing loss causes conflict in his daily life because he has to ask others to repeat themselves and misunderstands conversations, which causes him to feel left out of his family and has caused employers to consider him "dumb" in the past.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD or bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  

ORDER

A higher initial disability rating for PTSD, in excess of 30 percent for the period from October 26, 2010, and in excess of 70 percent from March 12, 2012, is denied.

A higher (compensable) initial disability rating for bilateral hearing loss is denied.



REMAND

Service Connection for Right and Left Eye Disorders

The Veteran was provided with a VA examination in January 2011 to assist in determining the nature and etiology of the claimed right and left eye disorders.  The VA examiner noted that service treatments records noted that the Veteran had severe conjunctivitis in both eyes in April 1969.  The VA examiner, as part of the rationale that the current glaucoma, cataracts, and hypertensive retinopathy were not caused by active service, noted that the April 1969 instance of conjunctivitis had resolved without sequelae.  The Board finds that the January 2011 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran only had one in-service incident of conjunctivitis in April 1969.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Review of the service treatment records reveals that the Veteran had another episode of bilateral conjunctivitis during service in July 1970.  

Further, Dr. A.E., in a November 2010 statement based on the Veteran's report of a severe bilateral eye infection in 1968, wrote that it could be plausible that, depending on the level of severity, the eye infection could have caused the Veteran's right eye blindness.  Dr. A.E. wrote in an August 2012 statement that the Veteran's viral infection, which occurred in Vietnam, may have weakened his retinal blood vessels in the right eye making them more susceptible to rupture.  
Dr. A.E. stated that this rupture could occur in certain conditions, especially during extreme blood pressure problems.  Dr. A.E. noted that the Veteran had evidence of ruptured blood vessels in the right eye that caused right eye blindness.  The Board finds the private statements from Dr. A.E. are inadequate with respect to whether the Veteran's right eye disorder was caused by in-service instances of conjunctivitis because the statements are merely one of possibility rather than probability, so do not constitute medical opinions of any probative value.  38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the right and left eye disabilities.  See McLendon, 20 Vet. App. 79.      

TDIU

Further, the Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the right eye disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for right and left eye disorders and entitlement to a TDIU are REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by a VA examiner (other than the VA examiner who conducted the January 2011 VA examination) for medical opinion(s) to address the claimed right and left eye disorders.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of any current right and left eye disorders.

The VA examiner should review the claims folder and then offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that any current right and left eye disabilities were incurred in or caused by active service?

In answering this question, the VA examiner should note and discuss (1) the April 1969 and July 1970 service treatment records that note diagnoses of bilateral conjunctivitis; and (2) the November 2010 and August 2012 private medical opinions from Dr. A.E.  The examiner should provide a rationale and basis for all opinions expressed.

2.  Then, readjudicate the issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the service connection claims for right and left eye disorders; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


